DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 
Election/Restrictions
Applicant's election with traverse of species 3 in the reply filed on 5/7/2019 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 14-25, 27, 30 and 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, “the control of the audio data in …” recited respectively on lines 2-3 and 4 lack antecedent basis. If it is a result of interaction command, such action should be clearly defined in the claim.
Regarding claim 11, “the control of the audio data in …” recited on line 1 and “the attenuation of the audio data in the second zone” recited on lines 3-4 lack antecedent basis.
Regarding claim 14, “the interaction command to control audio data in a layered sound field” lacks antecedent basis. Furthermore, it is unclear how the limitation in claim 14 is related to the limitations defined in claim 1.
Regarding claim 16, “the layered soundfield” recited on line 7 lacks antecedent basis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11, 13-22, 27 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (hereafter Scott; US 20160266386 A1) in view of Norris et al. (hereafter Norris 20150373477 A1).

Another definition: to arrange in a layer
(https://www.google.com/search ?q=layered+definition&rlz=1C1GCEB_enUS856US856 &oq=layered+def&aqs=chrome.2.69i57j0l5.10558j1j0&sourceid=chrome&ie=UTF-8). 
Regarding claims 1-4 and 13, Scott discloses a device (HMD) comprising:
audio data (audio data inherently accompanying the video as mentioned in [0118]) that represents one or more audio sound sources within a first audio zone (e.g., first object in a first zone) and a second audio data that represents one or more audio sound sources within a second audio zone (e.g., second object in a second zone), and wherein the first audio zone’s dimensions include the one or more audio sound sources within a first spatial region of a soundfield, and wherein the second audio zone’s dimensions include one or more audio sound sources within a second spatial region of the soundfield (the virtual objects locations as shown to user);
one or more processors (4) coupled to the audio data, and configured to:
obtain a first reference distance from a user location to the first audio zone when the device is a first device position, wherein the first reference distance is greater than zero ([0016], [0062], [0086]);
obtain a second reference distance from the user location relative to the second audio zone when the device is a first device position, wherein the second reference distance is greater than zero ([0016], [0062], [0086]);
move the first audio zone (“head locked” or “body locked”) to move proportionally with a movement of the device from a first device position to a 
	Scott fails to explicitly show a memory configure to store audio for the head-mounted display. However, one skilled in the art would recognize that any data representing a virtual object must be stored in a memory which would allow the processor to manipulate the data when recreating the virtual object. Norris also teaches a head-mounted display ([0288]) that generates virtual image with accompanying realistic audio corresponding to the location of the virtual image relative to the user ([0172], [0038], [0078], [0270]). A memory stores the audio data of a virtual object ([0036], Fig. 26). The sound localization of a virtual object is based on the distance between the user and the virtual object ([0042], [0046], [0048], e.g.) by the processor (see Fig. 26). Thus, it would have been obvious to one of ordinary skill in the art to modify Scott in view of Norris by storing audio data corresponding to virtual objects at different audio zones into memory in order to allow the processor to simulating the virtual objects with corresponding audio characteristics based on their distances from the user.
Regarding claim 6, Scott is not clear on amplification of the audio data in the first and second audio zones when the user moves. Norris provides clearer teaching on processing the sound localization for each virtual object by adjust the amplification of 
Regarding claim 11, the combination of Scott and Norris meets the claimed limitation. When both objects in the first and second audio zones are world locked, as the user moves away from one or both of them, the audio data in the corresponding zone is attenuated.
Regarding claims 5, 7, 14, 15, 29 and 32, Scott teaches an external object which is a representative of at least a hand, a finger or a pointer ([0025], [0058], e.g.). The locked object is the foreground and the other object behind the foreground is the background.
Regarding claims 5, 7 and 29, the claimed limitation also broadly reads on the effect when the virtual object appears to be closer or far away from the user as the user moves, for example.
Claims 16-22, 27, 30 and 33 correspond to claims 1-7, 11, 13-15, 29 and 30 discussed before.
Regarding claim 31, most of limitations correspond to those in claim 1. Scott teaches the non-transitory computer-readable storage medium ([0029], [0049]). Norris teaches the non-transitory computer-readable storage medium ([0289], claim 8).
Claims 8-10 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Norris as applied to claims 7 and 22 above, and further in view of Gibson (5,812,688).
The method taught in Scott and Norris is discussed above.
Regarding claims 8-10 and 23-25, Scott and Norris fail to teach that change in illumination, change color, and different color represents different amplification level or attenuation level. Scott teaches a general video associated with audio object. Gibson teaches a method and a corresponding device to visually display one or more icons representing the corresponding instruments (e.g., Figs. 6 and 8a) that would match how the sound mixture would be reproduced. The user can manipulate the placement of the icon relative to the space defined by the display and the audio characteristics of each instrument by changing the visual characteristic, such as shape, size and color (col. 3, lines 16-25). For example, the sound volume (reads on amplification or attenuation) is represented by color intensity (each intensity represents a specific color). Similar to color change, change in illumination is just another type of visual cue that could represent the change in the sound level. Examiner takes Official Notice that this feature is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to further modify Scott and Norris in view of Gibson by using color, color changes representing sound level deviation and change in illumination in order to enhance the user’s hearing and visual perception of distinct sound object based on both sound level and the corresponding visual characteristic.

Response to Arguments
Applicant’s arguments with respect to claims 1, 16 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PING LEE/Primary Examiner, Art Unit 2654